Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 4-9 and 18 are pending. Claims 10-17 have been canceled. Claim 1 has been amended. Claims 1, 5-9 and 18 are being examined in this application. In the response to the restriction requirement, Applicants elected a composition comprising muramyl tripeptide (MTP), apoA-I, POPC, PHPC, tricaprylin and cholesterol. Claim 4 is withdrawn as being drawn to a nonelected species.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 5-12 and 18 under 35 U.S.C. 103 as being unpatentable over Trieu in view of Tang et al. and Pahl et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1, 5-12 and 18 under 35 U.S.C. 103 as being unpatentable over Trieu in view of Perez-Medina et al. and Pahl et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This rejection is maintained.
Claims 1, 5-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (WO 2017/024312) in view of Tang et al. (Proc Natl Acad Sci U S A. 2016 Nov 1; 113(44), Pahl et al. (J Exp Clin Cancer Res. 2014; 33(1): 27) and Ma et al. (J Nanomed Nanotechnol. 2013 Feb 18; 4(2): 1000164).
Trieu teaches a nanoparticle delivery vehicle, comprising a high density lipoprotein complex comprising: (a) a hydrophobic core having increased hydrophobicity compared to native high density lipoprotein, the core comprising (i) a lipid component, and (ii) a therapeutic agent, and, (b) a shell surrounding the core, the shell comprising a phospholipid (claim 64), wherein the lipid component comprises apolipoprotein Al (ApoA-1) (claim 65), wherein the lipid component comprises a mixture of a phosphatidylcholine, cholesterol, and a cholesterol fatty acid ester (claim 72), wherein the phospholipid is selected from the group consisting of DSPC, DOPC, DPPC, DLPC, POPC, DDPC, DEPC, DLOPC, DMPC, MPPC, MSPC, SMPC, PMPC, PSPC, SPPC, SOPC, and mixtures thereof (claim 78), wherein the vehicle has a size from about 5 to about 100 nm (claim 80), wherein the vehicle is spherical, oval, or discoidal in shape (claim 81), and wherein the therapeutic agent is a chemotherapeutic agent (claim 74).
	Trieu does not teach the claimed lysolipid, the claimed promoter drug, and tricaprylin.
Tang et al. teach that HDL nanoparticles comprising ApoA-1 loaded with a therapeutic compound were synthesized using the phospholipids POPC and PHPC (page E6739, left column, 2nd para).
th para).
Tang et al. further teach that weight ratio of POPC and PHPC is 3:1 (page E6739, left column, 2nd para).
Tang et al. additionally teach that to fine-tune nanoparticle size and morphology, triglyceride was added to the HDL core (page E6733, left column, 1st para).
Pahl et al. teach liposome-encapsulated muramyl tripeptide inhibited tumor growth (see “results on pages 4-10).
Pahl et al. also teach the muramyl tripeptide is muramyl tripeptide phosphatidylethanolamine (MTP-PE) (page 2, right column, 1st-2nd and 4th param; passim).
Ma et al. teach that nanoparticles comprising tricaprylin (i.e. captex 8000, glyceryl tricaprylate) loaded with a therapeutic compound potentially overcame P-gp-mediated drug resistance (page 10, 3rd para; page 12, last para).
	It would have been obvious to one of ordinary skill in the art to use the phospholipids of Tang et al. (i.e. POPC and PHPC) as the phospholipids in the invention of Trieu (which comprise POPC) because Tang et al. teach that HDL nanoparticles loaded with a therapeutic compound comprising ApoA-1 and the phospholipids POPC and PHPC were successfully used to deliver said therapeutic compound.

Additionally, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, since the references teach that phospholipids such as POPC and PHPC can be used to make nanoparticles comprising Apolipoprotein I (ApoAl), it would have been obvious to combine said phospholipids with the expectation that such a combination would be useful in making nanoparticles comprising Apolipoprotein I (ApoAl).
Furthermore, one of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to add a triglyceride such as tricaprylin to the core of the nanoparticle in order to fine-tune nanoparticle size and morphology. 
The skilled artisan would have been motivated to do so because Tang et al. teach adding triglyceride to the HDL core served to fine-tune nanoparticle size and morphology. Furthermore, it would have been obvious to the skilled artisan to use tricaprylin because Ma et al. teach that nanoparticles comprising tricaprylin loaded with a therapeutic compound can potentially overcome P-gp-mediated drug resistance.
Moreover, it would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art concerned with the treatment of tumor growth to use MTP-PE as a therapeutic agent of Trieu because Pahl et al. teach liposome-encapsulated MTP-PE inhibited tumor growth.

Response to Arguments
on 12/20/2021 have been fully considered but they are not persuasive.
Applicant argues that “[T]rieu discloses a broad range of HDL nanoparticles containing a multiplicity of different components, including e.g., one or more phospholipids, sterols, sterol esters, lipid binding proteins or apolipoproteins. Tang discloses HDL nanoparticles with multiple different phospholipids and components in varying amounts but does not provide any reason to add cholesterol into nanoparticles containing POPC and PHPC. To the contrary, introducing cholesterol would frustrate the purpose of Tang, which uses these nanoparticles to extract cholesterol as a therapy. Furthermore, as acknowledged by the Office, Trieu and Tang do not teach a hydrophobic matrix core comprising tricaprylin and further fail to provide any specific teaching to apply HDL nanoparticle formulations to the specific muramyl peptide compounds of instant claims”.
Applicant also argues that “[M]a does not support a rationale to arrive at the claimed composition. Ma does not even mention HDL nanoparticles. Ma merely discloses an enormous laundry list of other particles and their components, including PLGA- and PLA- nanoparticle formulations, polymer conjugates, lipid nanocapsules, inorganic nanoparticles, carbon nanotubes, nanocrystals, gelatin nanoparticles, and chitosan nanoparticles. From this broad disclosure of delivery systems, the Office singled a paclitaxel-loaded lipid nanocapsule composed of tricaprylin, soybean lecithin, polyethyleneglycol 660 12-hydroxystearate, sodium chloride and water and proposed adding tricaprylin to a HDL-derived nanoparticle in order to "overcome P-gp-mediated drug resistance". Office Action at page 6. However, other than containing tricaprylin, the nanocapsules comprising tricaprylin showed benefits for potentially overcoming P-gp mediated drug resistance for a different drug paclitaxel (a substrate of P-gp) provides no guidance whatsoever regarding the use of tricaprylin in the claimed nanobiologic compositions (which are not nanocapsules) containing the specific claimed NOD2 agonists (which are not paclitaxel)”. 
Applicant further argues that “[T]he cited art further confirms that a skilled artisan would not arrive at the claimed composition because the functions of the nanoparticles is challenging to predict from the selection of components. Tang teaches that modifying HDL nanoparticles e.g., by varying their size, shape, composition, and payload can affect HDL nanoparticles in vivo targeting efficiency, and result in differential immune cell specificity. Ma explains that "there are a lot of challenges…..to hinder the application of these systems" including difficulty characterizing physio- chemical properties, and lack of understanding of stability and drug release. Trieu discloses that formulating therapeutic agents in nanoparticle systems remains challenging, e.g., due to problems with delivery properties including therapeutic agent dose, bioavailability and side effects associated with the vehicle itself. Finally, the cited art provides no motivation to arrive at the claimed compositions because they have an in vivo distribution that is unsuitable for the intended purposes of Trieu, Tang, Pahl, and Ma. 

Tang is focused on atherosclerosis and teaches "plaque macrophage-specific drug delivery" (Page E6738, col. 1). A bone-marrow targeted composition would not make sense for targeting atherosclerotic plaques where the aorta is the primary target tissue (Page E6734 col. 1). Similarly, Pahl teaches targeting macrophages in blood to treat osteosarcoma, a bone cancer. Targeting the bone-marrow does not promote targeting to blood or bone. Ma, like Trieu, teaches paclitaxel formulations and bone-marrow delivery would be disfavored here as in Trieu”. 
Applicant’s arguments are not persuasive because Tang et al. clearly teach HDL nanoparticles comprising POPC, PHPC and ApoA-1 loaded with a therapeutic compound. Tang et al. also teach that NP3, NP9, and NP10 (which comprise POPC, PHPC, ApoA-1 and a triglyceride) show high targeting specificity to Ly-6Chi monocytes and DCs, which are attractive targets in certain types of cancer. Tang et al. further teach 
With regards to Applicant’s arguments regarding the purpose of Tang (i.e. to extract cholesterol), it is noted that one of ordinary skill in the art would have been motivated to use the nanoparticle of Tang for the purpose of Trieu, as discussed above, NOT vice versa.
Furthermore, the combination of references renders obvious the use of MTP-PE as a therapeutic agent in addition to paclitaxel. The skilled artisan would have been motivated to add the triglyceride tricaprylin because Tang et al. teach that adding triglyceride to the HDL core served to fine-tune nanoparticle size and morphology, and Ma et al. teach that nanoparticles comprising tricaprylin loaded with a therapeutic compound can potentially overcome P-gp-mediated drug resistance.
The skilled artisan would have reasonably expected the HDL-derived nanoparticle comprising tricaprylin to overcome P-gp-mediated drug resistance of paclitaxel.
With respect to Applicant’s arguments regarding the claimed compositions targeting the bone marrow, it is noted that the instant claims are drawn to a composition, NOT a method. 
 Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)””
In the instant case, the limitation “for promoting trained immunity” is an intended use of the product and is not given patentable weight. 
Moreover, all the cited references relate to nanoparticles for the delivery of therapeutic agents. One of ordinary skill in the art would have been motivated, with a reasonable expectation of success, to make the instantly claimed nanobiologic composition as discussed above.
With respect to Applicant’s arguments regarding the expected enhanced toxicity of paclitaxel delivered to the bone marrow, it is noted that the references relate to the delivery of therapeutic agents to cancer cells, NOT to bone marrow.
Tang et al. is the only reference discussing bone marrow. However, as discussed above, Tang et al. teach that HDL nanoparticles comprising POPC, PHPC and ApoA-1 can be used to deliver therapeutic compounds to cancer (page E6738, right column, 5th para). Therefore, Tang et al., just like the other references, relates to targeting cancer cells.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1, 5-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu (WO 2017/024312) in view of Perez-Medina et al. (WO 2016/172146), Pahl et al. (J Exp Clin Cancer Res. 2014; 33(1): 27) and Ma et al. (J Nanomed Nanotechnol. 2013 Feb 18; 4(2): 1000164).
Trieu teaches a nanoparticle delivery vehicle, comprising a high density lipoprotein complex comprising: (a) a hydrophobic core having increased hydrophobicity compared to native high density lipoprotein, the core comprising (i) a lipid component, and (ii) a therapeutic agent, and, (b) a shell surrounding the core, the shell comprising a phospholipid (claim 64), wherein the lipid component comprises apolipoprotein Al (ApoA-1) (claim 65), wherein the lipid component comprises a mixture of a phosphatidylcholine, cholesterol, and a cholesterol fatty acid ester (claim 72), wherein the phospholipid is selected from the group consisting of DSPC, DOPC, DPPC, DLPC, POPC, DDPC, DEPC, DLOPC, DMPC, MPPC, MSPC, SMPC, PMPC, PSPC, SPPC, SOPC, and mixtures thereof (claim 78), wherein the vehicle has a size from about 5 to about 100 nm (claim 80), wherein the vehicle is spherical, oval, or discoidal in shape (claim 81), and wherein the therapeutic agent is a chemotherapeutic agent (claim 74).
	Trieu does not teach the claimed lysolipid, the claimed promoter drug, and tricaprylin.
Perez-Medina et al. teach compositions comprising a discoidal high density lipoprotein nanoparticle having average diameter within a range from 5 nm to 30 nm comprising Apolipoprotein I (ApoAl) and one or more phospholipids selected from DMPC, DPPC, DSPC, MHPC, PHPC, SHPC, OHPC and DOPC (claims 23-26).

Pahl et al. also teach the muramyl tripeptide is muramyl tripeptide phosphatidylethanolamine (MTP-PE) (page 2, right column, 1st-2nd and 4th param; passim).
Ma et al. teach that nanoparticles comprising tricaprylin (i.e. captex 8000, glyceryl tricaprylate) loaded with a therapeutic compound potentially overcame P-gp-mediated drug resistance (page 10, 3rd para; page 12, last para).
It would have been obvious to one of ordinary skill in the art to use the phospholipids of Perez-Medina et al. (i.e. DOPC and PHPC) in addition to the phospholipids of Trieu (e.g. POPC) because Perez-Medina et al. teach that a nanoparticle very similar to the nanoparticle of Trieu can be formed with DOPC and PHPC. 
The skilled artisan would have reasonably expected the nanoparticle of Trieu comprising phospholipids such as DOPC, POPC and PHPC to successfully deliver a therapeutic agent.
Additionally, the MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, since the references teach that phospholipids such as DOPC, PHPC and POPC can be used to make nanoparticles comprising Apolipoprotein I (ApoAl) having a diameter of about 30 nm, it would have been obvious to combine said phospholipids with the expectation that such a combination would be useful in making nanoparticles comprising Apolipoprotein I (ApoAl) having a diameter of about 30 nm.

Moreover, it would have been obvious, with a reasonable expectation of success, to one of ordinary skill in the art concerned with the treatment of tumor growth to use MTP-PE as a therapeutic agent of Trieu because Pahl et al. teach liposome-encapsulated MTP-PE inhibited tumor growth.
	With respect to claims 8-9, Trieu teaches that the ratio of phospholipids can vary from about 1:99 to 99:1 (page 22, lines 5-22). Furthermore, the MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope 
In the instant case, since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum ratio of phospholipids by normal optimization procedures known in the pharmaceutical art.

Response to Arguments
Applicant’s arguments filed on 12/20/2021 have been fully considered but they are not persuasive.
Applicant argues that “[P]erez-Medina does not cure the deficiencies of Trieu, Pahl and Ma. Perez-Medina is directed to HDL nanoparticle carriers for imaging agents which provide delivery of the imaging agents to tumor associated macrophages. Perez-Medina generically teaches that its HDL compositions may contain inter alia one or more types of phospholipids selected from a list which includes e.g., DOPC and PHPC. However, as discussed in section II b) above the combined disclosures of the cited art (embodied by Trieu, Tang and Perez-Medina) disclose a vast number of different phospholipids and mixtures thereof which are contemplated for use in HDL 
Applicant’s arguments are not persuasive.
Applicant’s arguments with respect to Trieu, Pahl et al. and Ma et al. have been addressed above.
With respect to Applicant’s arguments regarding Perez-Mandina, as discussed above, the combination of references renders obvious the delivery of therapeutic agents to cancer cells, NOT to bone marrow.
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/863333 (or over claims 23 and 33-60 of copending Application No. 16/862570). Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same nanobiologic composition.
With respect to claim 1, Copending Application Nos. 16/863333, and 16/862570 teach compositions and methods of using the same, wherein the composition corresponds to the instantly claimed nanobiologic composition. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant requested the double patenting rejection to be held in abeyance upon an indication of allowable subject matter.
For this reason, the rejection is maintained.

	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658